Opinion by
MR. JUSTICE ERICKSON.
Joseph A. Concialdi’s conviction and his sentence to the Colorado state penitentiary for purloining records (1967 Perm. Supp., C.R.S. 1963, 40-7-9), and for conspiracy (C.R.S. 1963, 40-7-35), brought about this *565appeal. The basic issue on appeal is the sufficiency of the evidence. We affirm.
The evidence presented by the prosecution established that Joseph A. Concialdi accepted funds from Ronald Carreon to fix a traffic ticket. See People v. Concialdi, 191 Colo. 561, 554 P.2d 1094 (announced contemporaneously with this opinion).
It was undisputed that Ronald Carreon, in April of 1971, was charged with speeding and reckless driving for operating a motorcycle at a speed of 76.7 miles per hour in a 30 mile per hour zone. Thereafter, the prosecution proved that Concialdi contacted a police officer of the City of Pueblo, William Schonlau, and arranged to have the traffic citations which were issued against Ronald Carreon destroyed. Concialdi and Schonlau agreed to fix the ticket and to put an end to the charges. Evidence was also admitted to show that public records were stolen and destroyed by Schonlau in furtherance of the illicit conspiracy. See C.R.S. 1963, 40-7-9; Shimmel v. People, 108 Colo. 592, 121 P.2d 491 (1942). Every element of both offenses was proven. People v. Bennett, 183 Colo. 125, 515 P.2d 466 (1973); see also Pooley v. People, 164 Colo. 484, 436 P.2d 118 (1968).
Accordingly, we affirm.
MR. JUSTICE KELLEY, MR. JUSTICE GROVES, and MR. JUSTICE LEE concur.